Citation Nr: 0928832	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for colon cancer claimed as 
the result of radiation and/or Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The Veteran had active service in the United States Air Force 
from September 1959 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which denied 
service connection for colon cancer claimed as the result of 
radiation exposure.  In June 2009, the Veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he sustained colon cancer as the 
result of his exposure to either nuclear weapons while 
stationed in England or to Agent Orange while stationed in 
Thailand.  In reviewing the claims file, the Board observes 
that a January 2006 written statement from the Air Force 
Institute for Operational Health indicated that a search of 
the Master Radiation Exposure Registry (MRER) and other 
relevant records revealed no findings pertaining to the 
Veteran.  However, it was noted that, as it was occasionally 
standard practice "to maintain records of occupational 
radiation in individual health, unit, or installation 
records," the search "should not be considered as 
conclusive evidence that an occupational exposure to 
radiation did not occur."  

At the June 2009 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified that he had been in 
close proximity to nuclear weapons and had worn a radiation 
exposure badge while stationed at an Air Force facility in 
England.  See the June 2009 hearing transcript, pages 2-4.  
The Veteran's service personnel records reflect that he 
served with the 81st Field Maintenance Squadron and the 81st 
CAM Squadron at the United States Air Force facility, 
Bentwaters Royal Air Force Base, England, from May 1960 to 
May 1964.  It does not appear that the records of those Air 
Force units have been searched for relevant entries 
pertaining to the Veteran's claimed in-service radiation 
exposure.  The VA should obtain all relevant military records 
which could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

A December 1995 Social Security Administration (SSA) decision 
indicates that the Veteran was awarded SSA disability 
benefits.  The evidence considered by the SSA in granting the 
Veteran's benefits is not of record.  An effort should 
therefore be made to obtain such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or 
deny VA disability compensation benefits).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that it conduct a 
search of the records of the Air Force's 
81st Field Maintenance Squadron, the 81st 
CAM Squadron, and the United States Air 
Force facility, Bentwaters Royal Air 
Force Base, England, for the period from 
May 1960 to May 1964 for any 
documentation as to the Veteran's claimed 
radiation exposure.  If no relevant 
records are located, a written statement 
to that effect should be prepared for 
incorporation into the record.  

2.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the Veteran's award 
of disability benefits for incorporation 
into the record.  All efforts in this 
regard should be documented in the claims 
folder.

3.  After undertaking any other 
development deemed appropriate, 
readjudicate the Veteran's entitlement to 
service connection for colon cancer 
claimed as the result of radiation and/or 
Agent Orange exposure.  If the benefit 
sought on appeal remains denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008). 



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

